Citation Nr: 0822631	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  06-36 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert Franklin Howell, Esq.


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1971, 
including honorable service in the Republic of Vietnam from 
July 1969 to July 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the New 
York, New York, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied the benefit sought.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that an attempt to verify the claimed 
stressor must be made, as there is detailed information as to 
the date and location of a claimed rocket attack.  In October 
2007, the veteran submitted a statement recalling a rocket 
attack on or about October 25, 1969 in his company area.  

The July 2006 supplemental statement of the case states that 
the veteran must provide the following information about the 
stressor event: date, place, unit of assignment, medal or 
citation received, and if appropriate, names and other 
identifying information concerning other individuals 
involved.  Based on a finding that the veteran had failed to 
provide this information and that his medical records and 
statements were too vague to verify the stressors, no further 
development was undertaken.  

The record, however, shows that since the November 2006 
supplemental statement of the case, the veteran has provided 
more details concerning at least one stressor.  In this 
regard, the veteran states that while assigned to 632nd Heavy 
Equipment Maintenance Company, 79th Maintenance Battalion, on 
or about October 25, 1969, his unit was attacked by mortar 
and rocket fire at Long Binh, Vietnam.  This is enough 
information to attempt to verify the stressor.  The RO needs 
to attempt to corroborate that the rocket attack occurred 
during that time period when his unit was stationed at Long 
Binh.  Cf Pentecost v. Principi, 16 Vet. App. 124, 128 
(2002).

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to verify the 
appellant's claimed stressor.  To this, 
the RO is to provide a summary of his 
stressor statements to the U.S. Army and 
Joint Services Records Research Center 
(JSRRC), and ask it to attempt to verify 
the stressor.  38 U.S.C.A. § 5013(b) (West 
2002).  The veteran must be informed of 
the results of the search.

2.  Then, the RO should review any 
additional evidence and readjudicate the 
veteran's claim of entitlement to service 
connection for PTSD.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that includes all evidence added 
to the case since the November 2006 
supplemental statement of the case.

Thereafter, the case should be returned to the Board for 
further appellate consideration, after compliance with 
appropriate appellate procedures.  No action by the veteran 
is required until he receives further notice.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the requested development.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

